UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): February 4, 2008 GLOBAL ROAMING DISTRIBUTION, INC. (Exact name of small business issuer as specified in its charter) Florida 333-70868 65-1129569 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 20801 Biscayne Blvd., Suite 101 Miami, FL33180 (Address of Principal Executive Office) (Zip Code) (305) 249-3121 (Issuer’s telephone number, including area code) 1021 Ives Dairy Road, Suite 216 Miami, FL33179 (Former name or former address, if changed since last report) Copies to: Richard Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This amendment hereby amends the Current Report on Form8-K of Global Roaming Distribution, Inc. originally filed with the Securities and Exchange Commission on February 4, 2008 (the “Report”). Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 4, 2008, our Board of Directors agreed to expand our Board of Directors and appoint Pat Phelan as a member of the Board of Directors of Global Roaming Distribution, Inc., a Florida corporation (the “Company”).The addition increases the size of our Board of Directors to four members.Mr. Phelan joins current members Yakov Sarousi, Jenny Callicott, and Michael Thaler. Mr. Phelan, age 43, currently serves as President and co-founder of Cubic Telecom Ltd., a mobile telephone provider organized under the laws of Ireland (“Cubic”).Mr. Phelan has been involved in the telecoms arena for over 10 years and at the forefront of European pre-paid telephony for the last 7 years. He is a founder of Cubic Telecom and a number of other European Telecommunications companies, Excel Collection Ltd., Cork Phone Systems Limited and Roam4Free Ltd.Mr. Phelan is a prominent blogger on developments and innovations in the industry. Item9.01Financial Statements and Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Global Roaming Distribution, Inc. Dated: February 5, 2008 By: /s/ Yakov Sarousi Name:Yakov Sarousi Title:President & Chief Executive Officer
